UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4749


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE ADOLFO BENITEZ ALVARADO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:13-cr-00696-JFM-1)


Submitted:   May 19, 2016                 Decided:   June 21, 2016


Before THACKER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan Skelton, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Zachary A. Myers, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Jose Adolfo Benitez Alvarado (Benitez Alvarado) pled guilty

to illegal reentry of a removed alien, in violation of 8 U.S.C.

§ 1326(a), (b)(2) (2012).                   On appeal, Benitez Alvarado claimed

that the district court procedurally erred when it sentenced him

to   a    three-year         term    of    supervised        release         without      a   proper

explanation.           We     vacated      the    term       of   supervised         release       and

remanded     for       resentencing,         expressing           no    opinion      as       to   the

propriety     of       supervised         release.           United         States   v.       Benitez

Alvarado, 622 F. App’x 215 (4th Cir. 2015) (No. 14-4784).                                           At

resentencing,          the    court       imposed      the    same      three-year        term      of

supervised release.               Benitez Alvarado appeals, arguing that the

imposition        of    supervised          release      is       both       procedurally          and

substantively unreasonable.                  We disagree and affirm the district

court’s amended judgment.

         Under U.S. Sentencing Guidelines Manual § 5D1.1(c) (2013),

if     supervised       release       is    not       required         by    statute      and      the

defendant is an alien facing post-incarceration removal, as is

Benitez     Alvarado,         a     sentencing        court       “ordinarily        should        not

impose a term of supervised release.”                              If the alien were to

return illegally, deterrence and the need to protect the public

are “adequately served by a new prosecution.”                                § 5D1.1 cmt. n.5.

“The      court    should,          however,      consider         imposing          a    term      of

supervised release on such a defendant if the court determines

                                                  2
it would provide an added measure of deterrence and protection

based on the facts and circumstances of a particular case.”                            Id.

The Guidelines “do not foreclose the possibility of supervised

release being imposed on removable aliens.”                          United States v.

Aplicano-Oyuela, 792 F.3d 416, 423 (4th Cir. 2015).                               If the

sentencing court “(1) is aware of Guidelines section 5D1.1(c);

(2) considers a defendant’s specific circumstances and the [18

U.S.C.]      § 3553(a)        [(2012)]   factors;      and    (3)       determines     that

additional deterrence is needed, nothing more is required.”                             Id.

at 424 (internal quotation marks and alteration omitted).

      “When reviewing a sentence for substantive reasonableness,

we must ‘take into account the totality of the circumstances,

including the extent of any variance from the Guidelines range.

If the sentence is within the Guidelines range, the appellate

court   may,    but      is    not   required    to,    apply       a    presumption    of

reasonableness.’”             Id. at 425 (quoting Gall v. United States,

552   U.S.    38,   51    (2007)).       “A     defendant      can      only   rebut    the

presumption by demonstrating that the sentence is unreasonable

when measured against the § 3553(a) factors.”                             Id. (internal

quotation marks omitted).

      Because Benitez Alvarado properly preserved the issue of

whether the explanation was adequate, we review the imposition

of supervised release for abuse of discretion.                          United States v.

Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                     Upon our review of the

                                           3
record, we conclude that the district court’s imposition of a

three-year term of supervised release is both procedurally and

substantively reasonable and not an abuse of discretion.                         The

court    was    aware    of    USSG   § 5D1.1(c),     it     considered      Benitez

Alvarado’s specific circumstances and the § 3553(a) factors, and

it   determined     that      additional     deterrence      is    needed.      See

Aplicano-Oyuela, 792 F.3d at 424.

     Accordingly,        we    affirm      the    district     court’s       amended

judgment.      We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented    in   the   materials

before   this    court   and    argument     would   not     aid   the   decisional

process.

                                                                           AFFIRMED




                                         4